Opinion by
Walker, R. S., R J.
§1251. Certiorari; requisites of petition for. Where a petition for certiorari is based upon the ground that the court decided unjustly upon the merits, it should contain a statement of what are alleged to be all the facts that were in evidence on the trial. [Phillips v. Parr, 19 Tex. 91; Givens v. Blocker, 23 Tex. 634; Jones v. Nold, 22 Tex. 379.] The petition in this case alleged as follows: *722“Petitioners further represent that the following are the material facts proved on the trial of said cause in said justice’s court, to wit,” then proceeding to set out the facts proved, which, in the judgment of petitioners, were material. This was held to be insufficient. It should have set forth all the evidence, or at least all the material evidence, and should have so alleged. It must also appear in a petition for certiorari that the complainant has suffered wrong by the judgment rendered against him. The judgment of the county court dismissing the certiorari was
March 30, 1881.
Affirmed.